PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/531,212
Filing Date: 26 May 2017
Appellant(s): VALPOLA, Harri



__________________
Craig A. Redinger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Remarks:
Regarding Claim 33: 
To summarize, both the second layer decoding output and the corrupted input data are presented to the decoding function of the base layer as inputs, and the second layer decoding output is decoded using the corrupted input data. Moreover, the second layer decoding output is a version of the corrupted input data that has been processed by further encoding and decoding operations. At least the above-quoted feature from claim 33 is not taught or suggested by the cited references as combined in the Office Action. Instead, both references describe a decoder that decodes a single input, and there is no reason why a person of skill in the art would modify the references as alleged in the Office Action.

Examiner response: 
	Examiner respectfully disagrees, under broadest reasonable interpretation, the claim limitation does not require “both the second layer decoding output and the decoding the second layer decoding output using a decoding function of the base layer of the neural network structure by providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output.” The claims limitation does not disclose/require two different inputs being provided to the decoding function of the base layer (i.e. inputs 1. second layer decoding output and 2. corrupted input data.). Instead the claim limitation describes decoding the second layer decoding output using a decoding function of the base layer and providing the corrupted input data to the decoding function of the base layer. This is taught by Vincent in figure 3, which is decoding a second layer decoding output (i.e. g2θ) using a decoding function of the base layer (i.e. gθ (see Figure 14 for full stack)) providing the corrupted input data (i.e. qD) to the decoding function of the base layer (i.e. is processed back to gθ). Additionally, appellant states “the second layer decoding output is decoded using the corrupted input data. Moreover, the second layer decoding output is a version of the corrupted input data that has been processed by further encoding and decoding operations.” This is still taught by Vincent because the corrupted input (qD) is being processed throughout the stack shown in Figures 3 and 14.

Appellant Remarks:
Regarding Claim 33: 
The decoding function of the base layer from claim 33 corresponds to decoding function 210 of FIG. 1 of the application, the second layer decoding output corresponds to the arrow from decoding function 220 to decoding function 210, and the corrupted 
Absent from the rejection is a teaching or suggestion of use of a lateral input in addition to the input being decoded. Absent from the rejection is a teaching or suggestion of decoding using two inputs that are differently-processed versions of corrupted input data. Instead, the combined references lack the lateral input, and the rejection creates one by combining the two references in a manner that is not contemplated by either reference, resulting in a feature and functionality that is not contemplated by the references.
Because the references both disclose a decoder that decodes an input to produce an output and lack using a second input, the combination cannot be found to include “decoding the second layer decoding output... by providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output.” Thus, the references, in combination, do not teach or suggest all of the elements of claim 33, and Applicant therefore submits that claim 33 is not obvious over Vincent and Shen.

Examiner response: 
Examiner respectfully disagrees, Figure 1 shows the decoding function 210 receiving two different inputs from decoding function 220 and Corruption function 110. However, claim 33 does not describe receiving two different inputs as shown in Figure uses decoding function 210 and that the decoding function 210 is provided Corruption function 110 to decoding function 210 as a lateral input. Claim 33 does not fully disclose all the connections shown in Figure 1. 
Examiner respectfully disagrees, “use of a lateral input in addition to the input being decoded” and “decoding using two inputs that are differently-processed versions of corrupted input data” are not required or clearly defined by claim 33. Claim 33 is much broader and is taught by Vincent in view of Shen. 
The refences disclose “decoding the second layer decoding output... by providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output.” Vincent discloses a in Figure 3 a stacked autoencoder with a second layer decoding output (g2θ) that is provided the corrupted input data (via qD) to the decoding function of the base layer (gθ). Shen is relied on to disclose the lateral input to generate a base layer decoding output. This is disclosed by figure 3 of Shen and the description for Figure 3 in Col 4 line 19-45. Shen describes interactively using adder 307 to corrupted data signal 311 (i.e. corrupted input data), then having noise and data vector 311 be decoded (i.e. as a lateral input) by a decoder 313 (i.e. decoding function of the base layer). The structure shown in Figure 3 of Shen is used to disclose the lateral input between the corruption function and base layer decoder.

Appellant Remarks:


Examiner response: 
	Examiner respectfully disagrees, Shen describes determining a stopping point for an iterative decoding process. The modification would “enable a more efficient decoding of the signal” when dealing with multiple decoding processes such as that disclosed in Vincent.

Appellant Remarks:
Regarding Claim 37
The cited portion of Vincent does not relate to a feature associated with “lateral input of the corrupted input data from the corruption function of the base layer.” Instead, the Office Action has admitted that Vincent lacks “lateral input of the corrupted input 

Examiner response: 
Examiner respectfully disagrees, the cited portion of Vincent is used to disclose the additional feature stating “learn location-invariant features”. Claim 37, as stated is disclosed by Vincent in view of Shen, and the additional feature is described in section 5 of Vincent

Appellant Remarks:
Regarding Claim 38
The combination of Vincent and Shen lacks this feature. No such lateral connection 1s taught by the references. The Office Action cites Shen, at Col. 4, lines 37-40, but Shen provides no teaching or suggestion of the lateral connection from the encoding path to the decoding path for the reasons stated with respect to claim 33. Claim 38 is therefore not obvious.

Examiner response: 
Examiner respectfully disagrees, Shen discloses in Figure 3 and the description of figure 3 cited, a lateral connection from the encoding path (i.e. encoder 305) to the decoding path (i.e. decoder 313).

Appellant Remarks:

The combination of Vincent and Shen lacks “a second connection for providing information from the encoding path the decoding path.” Instead, both references only teach a single connection between encoding and decoding paths. (Vincent, at FIG. 14, p. 3402; Shen, at FIG. 3). Furthermore, the Office Action does not explain how or why two systems that each have a single connection between encoding and decoding paths would be combined in a manner that results in “a second connection for providing information from the encoding path the decoding path.” Claim 39 is therefore not obvious.

Examiner response: 
Examiner respectfully disagrees, the limitation states “the second layer includes a second connection for providing information from the encoding path the decoding path.” The second layer is disclosed by Vincent stacked autoencoder (Figure 14 (f2θ  → g2θ) and the second connection for providing information from the encoding path the decoding path is shown by the connection f2θ (encoder) → g2θ(decoder). 

Appellant Remarks:
Regarding Claim 40 
Claim 40 is not obvious over Vincent and Shen. Claim 40 is dependent on claim 33 and includes: “wherein the decoding function of the base layer uses the second layer decoding output and the corrupted input data to generate the base layer decoding output.” Both references teach decoders that decode based on a single input. (Vincent, 

Examiner response: 
Examiner respectfully disagrees, claim 40 states “the decoding function of the base layer uses the second layer decoding output and the corrupted input data to generate the base layer decoding output.” Two different inputs to the base layer decoding function are not disclosed or required by claim 40.  

Appellant Remarks:
Regarding Claim 41
Claim 41 is not obvious over Vincent and Shen. Claim 41 is dependent on claim 33 and includes: “wherein the decoding function of the base layer receives the second layer decoding output from the decoding function of the second layer and the decoding function of the base layer receives the corrupted input data from the corruption function of the base layer.” Both references teach decoders that decode based on a single input (Vincent, at FIG. 14, p. 3402; Shen, at FIG. 3), and do not teach a decoder that receives two inputs in the manner stated in claim 41. Again, the Office Action merely cites to Shen, which states “the noise and data vector 311 can then be decoded by a decoder 

Examiner response: 
Examiner respectfully disagrees, claim 41 broadly describes the decoding function of the base layer receiving second layer decoding output and receiving corrupted input data. In the stacked autoencoder disclosed by Vincent, second layer decoding output is passed to the decoding function of the base layer (i.e. gθ2 → gθ, see fig 14) and the decoding function of the base layer receives the corrupted input data (i.e. qD → gθ, see fig 3).










Respectfully submitted,
 /TEWODROS E MENGISTU/  Examiner, Art Unit 2127                
                                                                                                                                                                                    

Conferees:
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        
/Jason Cardone/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.